Exhibit 10.32

 

2005 INCENTIVE AWARD PLAN

 

OF

 

OWENS-ILLINOIS, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT (“RSU”) AGREEMENT (“AGREEMENT”), dated
                        , 20        is made by and between Owens-Illinois, Inc.,
a Delaware corporation (the “Company”) and [NAME], an employee of the Company or
a Parent Corporation or a Subsidiary (the “Employee”):

 

WHEREAS, the Company has established the 2005 Incentive Award Plan (the “Plan”);
and

 

WHEREAS, the Plan provides for the issuance of RSUs, subject to certain vesting
conditions thereon and to other conditions stated herein; and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined it would be to the advantage and best interest
of the Company and its stockholders to issue the RSUs provided for herein to the
Employee in partial consideration of services rendered, or to be rendered, to
the Company and/or its subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Whenever the following terms are used in this Agreement, they shall have the
meaning specified below, unless the context clearly indicates to the contrary.
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan. The masculine pronoun shall include the feminine and neuter and the
singular the plural, where the context so indicates.

 

Section 1.1.           Cause

 

“Cause” shall mean dishonesty, disloyalty, misconduct, insubordination, failure
to reasonably devote working time to assigned duties, failure or refusal to
comply with any reasonable rule, regulation, standard or policy which from time
to time may be established by the Company, including, without limitation, those
policies set forth in the Owens-Illinois Policy Manual in effect from time to
time, or failure to fully cooperate with any investigation of an alleged
violation of any such rule, regulation, standard or policy.

 

1

--------------------------------------------------------------------------------


 

Section 1.2.           Common Stock

 

“Common Stock” shall mean the common stock of the Company, $.01 par value.

 

Section 1.3.           Disability

 

“Disability” means the total disability of the Employee, as determined in the
sole discretion of the Committee.

 

Section 1.4. – Competing Business

 

“Competing Business” shall mean any person, corporation or other entity engaged
in the United States of America or in any other country in which the Company,
any Parent Corporation or any Subsidiary manufactures or sells its products, in
the manufacture or sale of glass containers, plastic containers, plastic
closures, plastic prescription containers, or any other products manufactured or
sold by the Company, any Parent Corporation or any Subsidiary within the last
two (2) years prior to the Employee’s Termination of Employment or Retirement.

 

Section 1.5.           Exchange Act

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

Section 1.6.           Fair Market Value

 

“Fair Market Value” of a share of the Company’s stock as of a given date shall
be: (i) the closing price of a share of the Company’s stock on the principal
exchange on which shares of the Company’s stock are then trading, if any, on the
day previous to such date, or, if shares were not traded on the day previous to
such date, then on the next preceding trading day during which a sale occurred;
or (ii) if such stock is not traded on an exchange but is quoted on NASDAQ or a
successor quotation system, (1) the last sales price (if the stock is then
listed as a National Market Issue under the NASD National Market System) or (2)
the mean between the closing representative bid and asked prices (in all other
cases) for the stock on the day previous to such date as reported by NASDAQ or
such successor quotation system; or (iii) if such stock is not publicly traded
on an exchange and not quoted on NASDAQ or a successor quotation system, the
mean between the closing bid and asked prices for the stock, on the day previous
to such date, as determined in good faith by the Committee; or (iv) if the
Company’s stock is not publicly traded, the fair market value established by the
Committee acting in good faith.

 

Section 1.7.           Parent Corporation

 

“Parent Corporation” shall mean any corporation in an unbroken chain of
corporations ending with the Company if each of the corporations other than the
Company then owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

2

--------------------------------------------------------------------------------


 

Section 1.8.           Performance Period

 

“Performance Period” shall mean January 1, 20       through December 31,
20      , or such shorter period ending on any Vesting Date occurring prior to
December 31, 20      .

 

Section 1.9            Plan

 

“Plan” shall mean the 2005 Incentive Award Plan of Owens-Illinois, Inc.

 


SECTION 1.10.        RETIREMENT


 

“Retirement” shall mean the retirement and “separation from service” (within the
meaning of Section 409A of the Code) of an Employee from the Company, a Parent
Corporation or a Subsidiary after reaching the Company’s normal retirement age
or the early retirement of an Employee from the Company, a Parent Corporation or
a Subsidiary after reaching the age of 60.

 

Section 1.11.        Rule 16b-3

 

“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.

 

Section 1.12.        Secretary

 

“Secretary” shall mean the Secretary of the Company.

 

Section 1.13.        Securities Act

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

Section 1.14.        Subsidiary

 

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent (50%)
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain. “Subsidiary” shall also mean any partnership
in which the Company and or any Subsidiary owns more than fifty (50%) percent of
the capital or profits interests.

 

Section 1.15.        Termination of Employment

 

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Employee and the Company, a Parent Corporation or a
Subsidiary is terminated for any reason, with or without Cause, including, but
not by way of limitation, a termination by resignation or discharge, but
excluding (a) a termination where there is a simultaneous reemployment or
continuing employment of the Employee by the Company, a Parent Corporation or
any Subsidiary, (b) a termination where the Employee continues a relationship
(e.g., as a director or as a consultant) with the Company, a Parent Corporation
or a Subsidiary, or (c) a termination resulting from the Retirement, death or
Disability of the

 

3

--------------------------------------------------------------------------------


 

Employee. The Committee, in its absolute discretion, shall determine the effect
of all matters and questions relating to Termination of Employment, including,
but not by way of limitation, the question of whether a Termination of
Employment resulted from a discharge for Cause, and all questions of whether a
particular leave of absence constitutes a Termination of Employment.
Notwithstanding any other provision of this Agreement, the Company, any Parent
Corporation or any Subsidiary has the absolute and unrestricted right to
terminate the Employee’s employment at any time for any reason whatsoever, with
or without Cause.

 

Section 1.16. Vesting Date

 

“Vesting Date” shall mean January 1, 20   , or such earlier date on which (i)
the Employee dies or experiences a Retirement or Disability, or (ii) the Company
experiences an event described in Section 3.4 of this Agreement.

 

ARTICLE II.

 

ISSUANCE OF RSUs

 

Section 2.1.           Issuance of RSUs

 

 In consideration of the services rendered or to be rendered to the Company, a
Parent Corporation or a Subsidiary and for other good and valuable consideration
which the Committee has determined to be equal to the par value of its Common
Stock, on the date hereof the Company awards to the Employee [          ] RSUs,
upon the terms and conditions set forth in this Agreement.

 

Section 2.2.           No Right to Continued Employment

 

Nothing in this Agreement or in the Plan shall confer upon the Employee any
right to continue in the employee of the Company, any Parent Corporation or any
Subsidiary or shall interfere with or restrict in any way the rights of the
Company, any Parent Corporation or any Subsidiary, which are hereby expressly
reserved, to discharge the Employee at any time for any reasons whatsoever, with
or without Cause.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III.

 

VESTING; PAYMENT

 

Section 3.1.           Vesting of RSUs

 

Except as otherwise provided in this Section 3.1, the RSUs shall vest in their
entirety on the Vesting Date, provided that the Employee does not experience a
Termination of Employment prior to such date. If the Employee experiences a
Termination of Employment resulting from the Company’s discharge of the Employee
not for Cause, such Employee shall immediately vest in that number of RSU’s,
equal to the number of RSU’s in which such Employee would have vested on January
1, 20  , but for such Termination of Employment, times a fraction, the numerator
of which is the number of days from the date hereof to the Termination of
Employment and the denominator of which is the number of days from the date
hereof to the Vesting Date.

 

Section 3.2.           Termination of RSUs

 

Until vested pursuant to Section 3.1, all RSUs issued to the Employee pursuant
to this Agreement shall terminate immediately upon a Termination of Employment.
For the avoidance of doubt, if the Employee experiences a Termination of
Employment prior to a Vesting Date for any reason not described in Section 3.1,
all RSUs issued to the Employee pursuant to this Agreement shall immediately
terminate.

 

Section 3.3.           Payment of RSUs

 

Vested RSUs shall become payable, to the extent any amount becomes payable in
respect of a vested RSU, as soon as practicable after the Vesting Date, but in
any event within the period ending on the later to occur of  the date that is 2
½ months after the end of (i) the Employee’s tax year that includes the Vesting
Date, or (ii) the Company’s tax year that includes the Vesting Date, provided,
that if the Vesting Date occurs prior to January 1, 20  , vested RSUs shall
become payable as soon as practicable after the Company determines the extent,
if any, to which the performance criteria below have been satisfied, but in any
event during calendar year 20  . Each vested RSU shall entitle the Employee to
receive a number of shares of Common Stock, if any, determined based on the
following vesting schedule:

 

[Insert vesting schedule]

 

Section 3.4.           Merger, Consolidation, Acquisition, Liquidation or
Dissolution

 

Notwithstanding any other provision of this Agreement, upon the merger or
consolidation of the Company into another corporation, the acquisition by
another corporation or person (excluding any employee benefit plan of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company) of all or substantially all of the Company ‘s
assets or 51% or more of the Company’s then outstanding voting stock, or the
liquidation or dissolution of the Company, the Committee shall then provide by
resolution adopted prior to such event that, at some time prior to the effective
date of such event, all outstanding RSUs not previously terminated pursuant to
Section 3.2 shall fully vest.

 

5

--------------------------------------------------------------------------------


 

Section 3.5.           Adjustments

 

In the event of any change in the number or type of outstanding shares of Common
Stock as a result of a stock dividend, stock split or otherwise, the Committee
may make such adjustments to the number of RSUs credited to the Employee, the
shares subject to such RSUs, and/or the applicable performance criteria, as the
Committee deems appropriate in its sole discretion.

 

ARTICLE IV.

 

NON-COMPETITION/NON-SOLICITATION

 

Section 4.1.           Covenant Not to Compete

 

Employee covenants and agrees that prior to Employee’s Termination of Employment
or Retirement and for a period of three (3) years following the Employee’s
Termination of Employment or Retirement, including without limitation
termination for Cause or without Cause, Employee shall not, in any country in
which the Company, any Parent Corporation or any Subsidiary manufactures or
sells it products, engage, directly or indirectly, whether as principal or as
agent, officer, director, employee, consultant, shareholder or otherwise, alone
or in association with any other person, corporation or other entity, in any
Competing Business.

 

Section 4.2.           Non-Solicitation of Employees

 

Employee agrees that prior to his Termination of Employment or Retirement and
for three (3) years following Employee’s Termination of Employment or
Retirement, including without limitation termination for Cause or without Cause,
Employee shall not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any employee of the Company, any Parent Corporation or any
Subsidiary to leave the employment of the Company, any Parent Corporation or any
Subsidiary for any reason whatsoever, or hire any employee of the Company, any
Parent Corporation or any Subsidiary except into the employment of the Company,
a Parent Corporation or a Subsidiary.

 

Section 4.3            Equitable Relief

 

Employee agrees that it is impossible to measure in money the damages that will
accrue to the Company in the event that Employee breaches any of the restrictive
covenants provided in Sections 4.1 or 4.2 hereof. Accordingly, in the event that
Employee breaches any such restrictive covenant, the Company shall be entitled
to an injunction restraining Employee from further violating such restrictive
covenant. If the Company shall institute any action or proceeding to enforce any
such restrictive covenant, Employee hereby waives the claim or defense that the
Company has an adequate remedy at law and agrees not to assert such claim or
defense. The foregoing shall not prejudice the Company’s right to require
Employee to account for and pay over to the Company, and Employee hereby agrees
to account for and pay over, any compensation, profits, monies, accruals or
other benefits derived or received by Employee as a

 

6

--------------------------------------------------------------------------------


 

result of any transaction constituting a breach of any of the restrictive
covenants provided in Sections 4.1 or 4.2 hereof.

 

ARTICLE V.

 

MISCELLANEOUS

 

Section 5.1.           Administration

 

The Committee shall have the power to interpret the Plan and this Agreement, and
to adopt such rules for the administration, interpretation, and application of
the Plan as are consistent therewith, to interpret, amend or revoke any such
rules. All action taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons. In its absolute discretion, the Board
may at any time and from time to time exercise any and all rights and duties of
the Committee under the Plan or this Agreement except with respect to matters
which under Rule 16b-3, or any regulations or rules issued thereunder, are
required to be determined in the sole discretion of the Committee. No member of
the Committee or Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the RSUs, and
all members of the Committee and the Board shall be fully protected by the
Company in respect of any such action, determination or interpretation.

 

Section 5.2.           RSUs Not Transferable

 

No RSU or any interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Employee or his successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), any attempted disposition thereof shall be null and void
and of no effect; provided however, that this Section 5.2 shall not prevent
transfers by will or by the applicable laws of descent and distribution.

 

Section 5.3.           Conditions to Issuance of Stock Certificates

 

The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock pursuant to this Agreement prior to fulfillment
of all of the following conditions:

 

(a)           The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed; and

 

(b)           The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its sole discretion, deem necessary or advisable;
and

 

7

--------------------------------------------------------------------------------


 

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable; and

 

(d)           Subject to Section 5.10 the payment by the Employee of all amounts
which, under federal, state or local tax law, the Company (or other employer
corporation) is required to withhold upon vesting or payment of a RSU; and

 

(e)           The lapse of such reasonable period of time as the Committee may
from time to time establish for reasons of administrative convenience.

 

Section 5.4.           Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.4, either party
may hereafter designate a different address for notices to be given to him. Any
notice which is required to be given to the Employee shall, if the Employee is
then deceased, be given to the Employee’s personal representative if such
representative has previously informed the Company of his status and address by
written notice under this Section 5.4. Any notice shall be deemed duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

Section 5.5.           Rights as Stockholder; Dividends

 

No Employee shall, by virtue of any RSU, be entitled to vote in any Company
election, receive any dividend in respect of a RSU or exercise any other rights
of a stockholder of the Company. RSUs shall not confer upon any Employee any
rights of a stockholder of the Company unless and until any such RSUs have
vested and shares of Common Stock have been distributed in respect of such RSUs.

 

Section 5.6.           Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 

Section 5.7.           Conformity to Laws

 

The Employee acknowledges that the Plan and this Agreement are intended to
conform to the extent necessary with all provisions of applicable law, including
without limitation the provisions of the Securities Act and the Exchange Act,
the regulations and rules promulgated by the Securities and Exchange Commission
thereunder, the applicable exemptive conditions of Rule 16b-3 and any other
applicable laws. Notwithstanding anything herein to the contrary, this Agreement
shall be administered only in such a manner as to conform to such laws, rules
and regulations. To the extent permitted by applicable law, this Agreement shall
be deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

8

--------------------------------------------------------------------------------


 

Section 5.8.           Section 409A

 

Section 409A of the Internal Revenue Code provides that “nonqualified deferred
compensation” that does not meet the requirements specified in Section 409A may
become subject to penalty taxes. Currently, the Company does not believe that
RSUs constitute nonqualified deferred compensation within the meaning of Section
409A; however, if, in the future, the RSUs are or may become subject to Section
409A, the Committee may make such modifications to the Plan and this Agreement
as may become necessary or advisable, in the Committee’s sole discretion, to
either comply with Section 409A or to avoid its application to the RSUs.

 

Section 5.9.           Amendments

 

This Agreement and the Plan may be amended without the consent of the Employee
provided that such amendment would not impair any rights of the Employee under
this Agreement. No amendment of this Agreement shall, without the consent of the
Employee, impair any rights of the Employee under this Agreement.

 

Section 5.10.        Tax Withholding

 

The Company’s obligation to issue or deliver to the Employee any certificate or
certificates for shares of Common Stock is expressly conditioned upon receipt
from the Employee, on or prior to the date reasonably specified by the Company
of:

 

(a)           Full payment (in cash or by check) of any amount that must be
withheld by the Company (or other employer corporation) for federal, state
and/or local tax purposes; or

 

(b)           Subject to the Committee’s consent, full payment by delivery to
the Company of unrestricted shares of the Company’s Common Stock previously
owned by the Employee, duly endorsed for transfer to the Company by the Employee
with an aggregate Fair Market Value (determined, as applicable, as of the date
of vesting or as of the date of the distribution) equal to the amount that must
be withheld by the Company (or other employer corporation) for federal, state
and/or local tax purposes; or

 

(c)           With respect to the withholding obligation for RSUs that become
vested, subject to the Committee’s consent, full payment by retention by the
Company of a portion of the shares deliverable in respect of such vested RSUs
with an aggregated Fair Market Value (determined on the payment date) equal to
the amount that must be withheld by the Company (or other employer corporation)
for federal, state and/or local tax purposes; or

 

(d)           Subject to the Committee’s consent, a combination of payments
provided for in the foregoing subsections (a), (b) and (c).

 

Notwithstanding anything herein to the contrary, the number of shares which may
be withheld with respect to the payment of any RSUs in order to satisfy the
Company’s federal,

 

9

--------------------------------------------------------------------------------


 

state and/or local tax withholding obligations with respect to the payment of
the RSUs shall be limited to the number of shares which have a Fair Market Value
on the date of withholding equal to the aggregate amount of such withholding
obligations based on the minimum applicable statutory withholding rates for
federal, state and/or local income and payroll tax purposes.

 

Section 5.11.        Governing Law

 

This Agreement shall be administered, interpreted and enforced under the
internal laws of the State of Delaware without regard to conflicts of laws
thereof.

 

IN WITNESS HEREOF, this Agreement has been executed and delivered by the parties
hereto.

 

 

OWENS-ILLINOIS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

Executive Vice President

 

 

 

 

Employee

 

 

 

 

 

 

 

Address

 

 

 

 

 

Employee’s Taxpayer

 

Identification Number:

 

 

 

 

 

 

10

--------------------------------------------------------------------------------